Citation Nr: 1415465	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  07-34 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a service-connected neck disability. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected neck disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.  These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  A left shoulder disorder did not begin during military service, is not causally related to military service, and is not secondary to the service-connected neck disability.  

2.  A low back disorder did not begin during military service, is not causally related to military service, and is not secondary to the service-connected neck disability.  


CONCLUSION OF LAW

1.  The criteria for service connection of a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection of a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's November 2006 and February 2007 letters advised the Veteran of the elements of the notice requirements for claims of service connection.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  The letters did not provide notice of the elements of the notice requirements for claims of secondary service connection.  This notice was provided in the August 2012 supplemental statement of the case, however, and the matters were readjudicated.   Additionally, the appellant has been represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.

VA has obtained available VA treatment records and VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA has afforded the Veteran VA examinations with respect to his claims for service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The medical examinations and associated findings and April and December 2013 opinions are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

These matters were previously before the Board in June 2011 and January and November 2013, when they were remanded for medical opinions.  The requested development was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  In addition, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310.

The Veteran contends that he has a left shoulder disorder and low back disorder due to service.  He contends that the shoulder was injured or dislocated and back was injured as a result of an incident involving a water tower when he arrived in Southeast Asia and that he has had pain in the left shoulder and back since that time.  At the March 2011 hearing before the Board, the Veteran testified that the water tower was hit by a missile or something similar and it exploded and  came down on his neck area.  He explained that he was knocked out, resulting in injury all over his body.  He explained that while unconscious, he was taken to an area where he was told to get to his assigned base.  He testified that he sought treatment during service but was told to wait until he returned to the United States because there was inadequate equipment.  He added that he received treatment as soon as he returned to the United States.  The Veteran's spouse then testified that the Veteran was predominantly seen for his headaches and cervical spine disability because those problems were more severe.  

The service treatment records reflect no histories or findings indicative of a left shoulder disorder or low back disorder.  A December 1970 treatment record does reveal histories including  low backache for three days, but the symptoms were attributed to tonsillitis rather than a low back abnormality.  The October 1971 separation examination reflects normal clinical findings for the upper extremities and a negative history as to "painful or trick' shoulder."  The October 1971 separation examination reveals a history of back trouble.  The record clarifies that there was "no known injury" and that the Veteran believed he might have kidney trouble.  The examiner noted that all lab results were negative and there were no complications or sequelae.  Clinical examination of the spine was normal.  

An August 1981 private surgical record indicates that examination of the extremities revealed no gross abnormality or limitation of motion.  

An October 1982 private treatment record reflects the Veteran's history of left shoulder pain for "about two months."  After examination, the Veteran was assessed with painful left shoulder of undetermined etiology.  Follow-up records dated in November 1982 and February 1983 indicate that the pain persisted with abduction.  X-ray images were within normal limits.  The Veteran was believed to have ligamentous and possible bursitis in the left shoulder.  The Veteran was referred to an orthopedic practice.  

An October 1989 private treatment record reflects the Veteran's history of severe pain at the upper back between the scapula for one month.  The assessment was severe incapacitating pain at the interscapula region due to cervical and thoracic radiculopathy.  X-ray images of the thoracic and cervical spine were ordered, medication was provided, and the Veteran was referred to physical therapy.  

A February 1995 Agent Orange Registry examination record reflects that the Veteran denied a history of any injury and the examination of back and extremities at that time was within normal limits.  

A January 1997 private treatment record reflects the Veteran's history that he "generally" felt bad, with aches and a sharp pain in the arms, shoulders, back, and legs.  After examination, diagnoses of questionable fibromyalgia and questionable mononucleosis were rendered.  

A May 2000 private treatment record reflects the Veteran's history of bilateral shoulder pain.  After examination, cervical facet syndrome was diagnosed.  

A September 2002 private treatment record reflects the Veteran's history that a large piece of metal fell on his left posterior/lateral neck and head.  The Veteran was assessed with posterior neck, upper back, and upper extremity pain and parethesias due to spinal derangement and muscle spasms, status-post impact injury to left posterior/lateral neck in March 1969.  

A January 2004 private treatment record reflects the Veteran's history of no significant extremity pain.  A January 2004 VA treatment record reflects the Veteran's history of low back pain with urinary symptoms.  A June 2004 VA treatment record reflects the Veteran's history of more back and flank pain, as well as nausea and questionably mild dysuria.  

April and May 2005 VA treatment records reflect the Veteran's history of left shoulder pain since a water tower fell on him in service.  After examination, impingement was diagnosed.  

A February 2006 private treatment record reflects the Veteran's history of symptoms including left shoulder pain.  After examination, pain in the left shoulder joint region was assessed.  The examiner noted that the Veteran reported left shoulder pain since 1969 when a water tower fell on him.  February 2006 radiographic imaging revealed degenerative osteoarthritis and supraspinatus tendonitis, as well as a supraspinatus tendon tear. 

A February 2006 medical evaluation record reflects the Veteran' history of a "makeshift" water tower falling on top shortly after he arrived in Vietnam.  He reported that he lost consciousness for a few hours and woke up in the barracks a few hours later, when he was told to stay in bed for three to four days.  He also reported amnesia after the incident.  After examination, the physician assessed left rotator cuff tendonitis.  The physician concluded that the currently diagnosed tendonitis was not related to the Veteran's injury in Vietnam.  

A September 2006 VA examination record reflects the Veteran's history that  a water tower collapsed and a large volume of water struck him, causing him to fall to the ground.  The Veteran reported that the trauma was "more left in his head, neck, and low back."  He explained that he was unconscious for one to three hours and was treated at a field type hospital for approximately three days.  He reported shoulder and back pain since the injury.  He reported that the left shoulder pain had been attributed to a rotator cuff injury and denied treatment or investigation of the low back pain.  

A June 2007 private treatment record reflects his history that a water tower fell on him, hitting the posterior part of his neck and left shoulder.  He reported that he was knocked forward on his outstretched hands and that he has had pain and problems ever since.  The physician diagnosed impingement, acromioclavicular (AC) joint post-traumatic degeneration, labral wearing and tearing, and rotator cuff tearing.  The physician opined that the left shoulder problems were causally related to the injury during service when "a water tower fell on [the Veteran] and he fell onto his outstretched hand."  The physician explained that the fall caused injury to the shoulder which took years to result in his current condition.  Thus, the physician believed the injury in 1969 caused the current shoulder situation to develop over time.  

A September 2007 VA treatment record reflects the Veteran's history of chronic low back pain.  Chronic low back pain was assessed.  A January 2008 VA treatment record indicates that the Veteran's shoulder condition was "seemingly unrelated to his chronic neck pain as evidenced by shoulder pain relief with steroid shot."

A June 2011 VA examination record reflect the Veteran's history of left shoulder and back pain after a water tower fell on him.  The Veteran denied treatment during service but reported treatment after separation.  Degenerative joint disease of the left shoulder and low back was diagnosed.  The examiner opined that the degenerative joint disease was not caused by or a result of the reported service injury.  The examiner explained that there was no record of medical treatment for the reported water tower incident, though the Veteran reported numerous problems which occurred during service at the time of separation, and there was no record of intermittent low back pain during service.  The examiner added that the Veteran was not forthcoming with information when asked questions during the examination to the point where the examiner found him evasive with answers and that the Veteran changed his story on his injury a few times.  The examiner explained that the Veteran first reported that the water tower fell and hit his head and neck, and then changed the story to add his shoulders and then changed it again to add his back.  The examiner indicated that it was "extremely difficult" to get straight answers from the Veteran.  Finally, the examiner reported that reading through the chart revealed that the Veteran's original complaint was that only a large amount of water fell on him and that he did not think anything of it at the time.  The examiner found the story had evolved over the years to where the Veteran claimed the water tower fell on him and he lost consciousness.  The examiner reported that people experience degenerative joint disease with age, some worse than others.  The examiner also determined there was no connection between the cervical spine disability and the left shoulder or low back disorder other than the fact that he had arthritis in each location.  

An April 2013 addendum reflects the examiner's determination that the left shoulder disorder was "less likely as not"" incurred in or caused by service or was caused or aggravated by a service-connected disability.  The examiner explained that there was no connection between service and the current left shoulder problem.  The examiner noted that there were no doctor visits for shoulder pain or injury in the service medical records and the Veteran denied shoulder problems at separation.  The examiner noted that the Veteran had degenerative joint disease of the cervical spine, lumbar spine, shoulders, feet, and hips, which was indicative of widespread degenerative joint disease rather than due to an injury.  

The examiner also determined that the low back disorder was "less likely as not" incurred in or caused by service or was caused or aggravated by a service-connected disability.  The examiner found no connection between the current back problem and service, noting that there were no doctor visits for back pain or injury in the service medical records and that although the Veteran reports back problems on his discharge examination, his medical visits did not substantiate this with visits for back problems.  The examiner added that the Veteran also denied back trauma on his separation physical.  The examiner noted that the Veteran had degenerative joint disease of the cervical spine, lumbar spine, shoulders, feet, and hips, which was indicative of widespread degenerative joint disease rather than due to an injury.  

A December 2013 addendum opinion reveals the examiner's opinion that the low back and left shoulder disorders were "less likely than not" proximately due to or the result of the Veteran's service connected condition.  The examiner explained that a person develops arthritis in the joints as a normal part of aging a person and that a cervical spine arthritis cannot cause and would not aggravate arthritis in a separate area of the body.  The examiner added that the Veteran had widespread degenerative joint disease. 

A Left Shoulder Disorder

Service connection is not warranted for a left shoulder disorder because the probative evidence does not indicate that a left shoulder disorder began during service or within a year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309.  The service treatment and examination records are silent as to any complaints or findings suggestive of a left shoulder disorder, the initial history involving the left shoulder dates 11 years after separation, and initial evidence suggestive of a chronic disorder dates 25 years after separation.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
  
The Veteran's statements are competent evidence as to left shoulder symptoms during and since service.  However, the current history of continuity is not consistent with the negative history as to "trick' or locked shoulder" at separation, the negative history of dislocation in August 1981, the statement of a recent onset of the left shoulder pain at the time of initial treatment in 1982, and the absence of a history of left shoulder pain during service until 2005, even when receiving treatment and providing histories pertaining to the left shoulder and reporting other symptoms during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Thus, although the Veteran's history is competent evidence of symptoms in military service and after military service, because the Veteran's statements are inconsistent both internally and with the other evidence of record, as well as being contradictory, they are not probative evidence of the existence of a chronic a left shoulder disorder during military service and thereafter.  

Furthermore, the evidence does not contain any probative evidence linking the left shoulder disorder to service or a service-connected disability.  The Veteran contends that he injured the left shoulder during service after an incident involving a water tower.  Although the Veteran is competent to report a history of injury to the left shoulder during service, the Board finds the history lacks credibility, and thus probative value, because it is contradicted and inconsistent with earlier histories provided by the Veteran and the medical evidence of record.  

In this regard, the Board notes the Veteran did not report the water tower incident or any symptoms involving the left shoulder or head/neck at separation and denied amnesia, periods of unconsciousness, and injury or illness other than those already noted at separation.  After service separation, the Veteran denied loss of consciousness in August 1981, the Veteran denied a history of injury in February 1995.  The record reveals inconsistent histories as to the nature of the incident and residual symptoms since the incident was initially reported in August 2000 and July 2001.  In August 2000 and July 2001, the Veteran reported that he was hit by water from the water tower; that he was not aware of what caused the water to come out; and that, although he was "knocked off his feet," he "did not realize how much it hurt" and "did not think much of it at the time."  Although some subsequent histories also report that it was water from the tower that hit the Veteran, he has alternately reported that a piece of the tower hit him.  He has also provided inconsistent details as to whether the incident required treatment and what areas of the body were affected by the incident.  The Veteran denied receiving medical attention in November 2002 and May 2008, but he reported hospitalization or medical treatment after the water tower incident in November 2004, March 2005, and March and December 2009.  He also did not report any involvement of the left shoulder until June 2007.   

Based on the foregoing, the Board finds the current history of left shoulder injury during service is not probative.  As such, the medical opinion based on that history is likewise not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a medical opinion based on an inaccurate factual premise is not probative).  The Board finds the opinions of the VA examiners are probative as they are based supported by a rationale which is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Although the Veteran asserts he has a left shoulder disorder due to service or to a service-connected disability, the Veteran's statements as to medical causation are not competent evidence to establish service connection for a left shoulder disorder.  The question of whether the Veteran's current left shoulder disorder is related to his military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau, 492 F.3d at 1377.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that the current neck disorder is the result of his military service.  Accordingly, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a left shoulder disorder.  For the same reasons, the Veteran's statements are not competent evidence to establish service connection on a secondary basis.  

Accordingly, service connection for a left shoulder disorder is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for a left shoulder disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

A Low Back Disorder

Service connection is not warranted for a low back disorder because the probative evidence does not indicate that a low back disorder began during service or within a year after discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Although the service medical records reflect complaints regarding the back at separation, the service medical records reflect no diagnosis or abnormal findings related to the low back, to include on examination.  The Veteran has not alleged that a low back disorder was diagnosed during service, and the first evidence of a back disorder dates 18 years after separation.  The Veteran currently reports low back symptoms since service.  However, this statement is inconsistent with the separation examination which indicates past rather than current low back pain.  Moreover, the Veteran reported a history of a one month onset at the time of the initial post-service treatment for the back in 1989, 18 years after service discharge.  Thus, although the Veteran's statements are competent evidence of symptoms in military service and after military service, because the statements are inconsistent, both interanally and with the other evidence of record, as well as contradicted by the other evidence of record, they are not probative evidence of the existence of a chronic low back disorder during military service.  Caluza, 7 Vet. App. at 506.  

Furthermore, the evidence does not contain any probative evidence linking the low back disorder to service or a service-connected disability.  The Veteran contends that he injured the low back during service after an incident involving a water tower, and the record includes a 2002 medical finding linking back symptoms to this incident.  However, for the reasons discussed above, the Board finds the history and the medical finding based on this history lack probative value because the history of injury is contradicted and inconsistent with earlier histories provided by the Veteran and the medical evidence of record.  Accordingly, the 2002 medical finding linking back symptoms to this incident is not probative as it is based on an inaccurate factual premise.  Reonal, 5 Vet. App. at 461 (finding that a medical opinion based on an inaccurate factual premise is not probative). 

However, the evidence of record includes VA examiners' probative opinions that the low back disorder is not attributable to military service and is not secondary to a service-connected disability.  Nieves-Rodriguez, 22 Vet. App. at 304.  

Although the Veteran believes he has a low back disorder due to service, to include because it began during service, or secondary to a service-connected disability, the Board finds the Veteran's statements are not competent evidence to establish service connection for a lumbar spine disorder because the question of whether the Veteran's lumbar spine arthritis is related to his military service or is secondary to a service-connected disability does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.  

The Veteran's representative has argued that the low back disorder is related to the service-connected neck disability because "medical evidence shows that in the early phases of [degenerative disc disease], spontaneous or post-traumatic tears, degeneration, fibrosis, and collapse of the disc may lead to failure of mechanical function" and because "the spine represents the neck, thoracic, and lumbar sections which clearly work in conjunction with each other."  The Board has considered this argument and reviewed the cited website.  Initially, the Board notes that the website cited by the representative does not suggest that degenerative disc disease in one area of the spine, i.e. the cervical, thoracic, or lumbar spine, can cause or aggravate function in another area of the spine.  Furthermore, the website indicates that degenerative disc disease can result from trauma or infection or the natural processes of aging.  Thus, the websites provides evidence in support of the VA examiner's opinions.  The record does not suggest that the Veteran's representative possesses the special knowledge required to make the determination that a low back disorder can be secondary to a neck disability, and in the absence of such evidence, the Board finds the representative's assertion and the website cited by the representative are less probative than the determinations of the VA examiner that the low back disorder is not secondary to the neck disability.  

Accordingly, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


